Citation Nr: 0523920	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-05 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer claimed 
as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to May 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision that denied 
entitlement to service connection for prostate cancer due to 
Agent Orange exposure. 

In November 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is part of the record.


FINDING OF FACT

Prostate cancer did not have onset in service or until many 
years after service, and prostate cancer has not been shown 
to be related to herbicide exposure during service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service 
and service connection may not be presumed.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided the VCAA notice by letter in 
April 2002, prior to the adjudication of the claim in 
December 2002.  

The Board finds that the record is complete as to evidence of 
current disability, evidence of an injury, disease, or event 
in service, resulting in an injury or disease, and evidence 
of a nexus between the current disability and service.  In 
addition, the RO has afforded the veteran an examination and 
a personal hearing.  Moreover, there is no suggestion or 
argument that the veteran was prevented from submitting 
evidence or argument in support of his claim.  

Second, as to the content of the notice, in the April 2002 
letter, the RO notified the veteran of the type of evidence 
needed to substantiate the claim, namely, evidence of current 
disability and records of his private physician, relating the 
current disability to service. In the statement of the case, 
the veteran was informed that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf. 

Although the § 3.159 notice was not provided in April 2002 
letter, the veteran was not prejudiced by the omission 
because he was given the opportunity to submit additional 
evidence and argument and to address the issue at a hearing.  
The veteran was given one year to reply to the request for 
information.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Prinicipi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required.

For these reasons, further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

Law and Regulations

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Cancer manifested to a compensable degree within one year 
after service discharge may be presumptively service-
connected even where the disability was not shown during 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active air service, prostate cancer 
shall be service-connected if the veteran served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam," includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

Analysis

Service personnel records show that the veteran served in 
Thailand from February 11, 1965 to February 11, 1966.  
Although the veteran's discharge papers, DD 214, show that he 
was awarded the Vietnam Service Medal (VSM) with one Bronze 
Service Star, among decorations, the medal does not prove 
service in Vietnam within the meaning of the controlling law.  
38 U.S.C.A. § 1116(f).  Specifically, the Vietnam Service 
Medal was awarded for service in Vietnam, Thailand, Laos, and 
Cambodia.  The award of the Vietnam Service Medal alone, 
without any supporting documentation, does not necessarily 
establish service in the Republic of Vietnam during the 
Vietnam era. 

The service medical records do not establish that the veteran 
had prostate cancer during service. 

After service, private medical records, dated from 2000 to 
2002, disclose a diagnosis of prostate cancer.  In November 
2002, on VA examination, the diagnosis was prostate cancer in 
2000, which was more than one year after the veteran's 
retirement from service in 1978 and the one-year presumption 
for the manifestation of cancer as a chronic disease does not 
apply. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Also, as service records does not show actual duty or 
visitation in the Republic of Vietnam, the veteran does not 
have qualifying service in Vietnam.  38 U.S.C.A. § 1116(f); 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

The veteran testified that he was exposed to Agent Orange 
when he was stationed in Southeast Asia.  He reported flew 
approximately 35 refueling missions, each mission about 5 
hours in duration, out of Taiwan, Thailand, Japan, and Guam, 
into North and South Vietnam.  The veteran stated that his 
exposure to Agent Orange came from air vents that extracted 
outside air over Vietnam, at altitudes of 15,000 to 26,000 
feet.  He claimed secondary exposure from other aircraft and 
cargo that were exposed to Agent Orange on the ground in 
Vietnam.  The testified that he was never aboard any aircraft 
that set down in Vietnam for emergency landings, mechanical 
problems, or other reasons.  

In a precedent opinion binding on the Board, the General 
Counsel of VA in VAOPGCPREC 7-1993 held that "service in 
Vietnam" under 38 C.F.R. § 3.313 did not include service of 
a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  A 
showing of actual duty or visitation in the Republic of 
Vietnam is required to establish qualifying service in 
Vietnam. 

Under VAOPGCPREC 7-1993, the veteran's flying in Vietnam 
airspace does not qualify as service in Vietnam for the 
purpose of applying the presumption of exposure to 
herbicides, including Agent Orange.  38 U.S.C.A. § 1116(f); 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

Also, while the veteran asserts that he had secondary 
exposure to herbicides from other aircraft and cargo that 
were exposed to Agent Orange on the ground in Vietnam, there 
is no independent verification of such exposure. 

For the above reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for prostate cancer claimed as due to 
exposure to herbicides is denied.  


____________________________________________
GEORGE E. GUIDO, JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


